Citation Nr: 1812508	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  14-13 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1. Entitlement to an initial evaluation in excess of 10 percent for left lower extremity radiculopathy and an evaluation in excess of 20 percent for the period beginning June 29, 2016.

2. Entitlement to an initial evaluation in excess of 10 percent for right lower extremity radiculopathy and an evaluation in excess of 20 percent for the period beginning June 29, 2016.

3. Entitlement to a compensable evaluation for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	James M. McElfresh II, Agent




ATTORNEY FOR THE BOARD

A. Boal, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1975 to June 1979 and from March 1987 to January 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

In May 2017, the RO increased the rating for bilateral lower extremity neuropathy to 20 percent, effective June 29, 2016.  The May 2017 rating decision constitutes a partial grant of the benefits sought on appeal; the issues therefore remains on appeal and are for consideration by the Board.  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original or an increased rating remains in controversy when less than the maximum available benefit is awarded).

The Veteran originally requested a hearing when his appeal was filed, but has withdrawn his request for a hearing.  The Board remanded the case in October 2016 for further development.  With regard to the claim for an increased rating for bilateral lower extremity radiculopathy, the RO was instructed to consider additional medical evidence and adjudicate the claims in light of additional evidence which had been received.  With respect to the claim for a compensable rating for the Veteran's service-connected bilateral hearing loss, the RO was instructed to schedule the Veteran for a VA examination to determine the severity of his bilateral hearing loss.  The Veteran subsequently had a hearing examination in December 2016, and the examination results are associated with the claims file.  The RO subsequently adjudicated the claims.  The Board is therefore satisfied that there has been substantial compliance with the remand's directives and will proceed with review.  See Stegall v. West, 11 Vet. App. 268 (1998).

A review of the record further shows that the Veteran filed a Notice of Disagreement (NOD) with a July 2017 rating decision that denied entitlement to service connection for bilateral leg and foot conditions and right knee pain.  The filing of an NOD normally places a matter into appellate status, requiring the Board to remand for issuance of a statement of the case (SOC).  See Manlincon v. West, 12 Vet. App. 238 (1999).  However, the AOJ has since responded to the Veteran's NOD in an August 2017 letter regarding the process to have a Decision Review Officer (DRO) review the claim and noted that a SOC would be provided to him if the claims were not resolved by the DRO.  The RO has also contacted the Veteran to schedule a VA exam related to those claims.  The Board therefore declines to take appellate jurisdiction over the issues raised in the NOD at this time as it is clear the AOJ is processing the appeal and will issue a SOC promptly, thereby allowing the Veteran the opportunity to perfect the appeal if he so desires. See 38 C.F.R. §§ 3.103 (f), 20.200 (2017). The matters are referred to the AOJ for appropriate action. 38 C.F.R. § 19.9 (b) (2017).


FINDINGS OF FACT

1. For the period of appeal from August 19, 2013, the Veteran's bilateral lower extremity peripheral neuropathy more nearly approximated mild incomplete paralysis.

2. For the period of appeal from June 29, 2016, the Veteran's bilateral lower extremity peripheral neuropathy more nearly approximated moderate incomplete paralysis.

3. The Veteran's bilateral hearing loss manifested by, at most, Level I in the right ear and Level II in the right ear.




CONCLUSIONS OF LAW

1. For the period of appeal from August 19, 2013 to June 28, 2016, the criteria for an evaluation in excess of 10 percent rating for bilateral lower extremity peripheral neuropathy have not been met. 38 U.S.C. §§ 1155 , 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.69, 4.124a, Diagnostic Code 8520 (2017).

2. For the period of appeal from June 29, 2016, the criteria for an evaluation in excess of 20 percent rating for bilateral lower extremity peripheral neuropathy have not been met. 38 U.S.C. §§ 1155 , 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.69, 4.124a, Diagnostic Code 8520 (2017).

3. For the entire period of appeal the criteria for the assignment of a compensable rating for bilateral hearing loss have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C §§ 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).

This matter was filed as a Fully Developed Claim (FDC).  The notice that accompanies the FDC form informs a veteran what evidence is required to substantiate a claim for service connection, a veteran's and VA's respective duties for obtaining evidence, and information on how VA assigns disability ratings in the event that service connection is established.  See VA Form 21-526EZ.

The Veteran has received all essential notice and has had a meaningful opportunity to participate in the development of the claim.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Thus, VA's duty to notify has been satisfied. 

Regarding the duty to assist, VA has secured or attempted to secure all relevant documentation required by the VCAA or identified by the Veteran.  VA has obtained the Veteran's service treatment records and all post-service treatment records identified by the Veteran and associated those records with the claims file. Additionally, the Veteran underwent VA examinations in December 2013, January 2014, June 2016, and December 2016.  The examinations are adequate as the examiners reviewed the claim file, considered the Veteran's reported history, and conducted a thorough physical examination providing findings necessary to the decide the claims.  The medical evidence of record contains sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disability on appeal and is adequate for purposes of this appeal, as it is competent medical evidence pertaining to the question of current disability to decide the claim.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).

The Board is not aware of, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  All identified and available relevant documentation has been secured and all relevant facts have been developed. There remains no issue as to the substantial completeness of the claims. 38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  For these reasons, the Board finds that the VCAA duties to notify and to assist have been met.

Law and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4. 
38 U.S.C. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. §§ 3.321(a), 4.1, 4.21. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  See Fenderson v. West, 12 Vet. App. 119 (1999). 

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence. 38 U.S.C.A. § 7104 (a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. §§ 3.102, 4.3.

Peripheral Neuropathy of the Bilateral Lower Extremities

The Veteran is service-connected for peripheral neuropathy of the bilateral lower extremities.  The bilateral lower extremities were each rated as 10 percent disabling from August 19, 2013, and as 20 percent disabling from June 29, 2016, under Diagnostic Code 8520.

Diagnostic Code 8520 provides ratings for paralysis of the sciatic nerve.  38 C.F.R. § 4.124a , Diagnostic Code 8520.  Mild incomplete paralysis is rated 10 percent disabling.  Moderate incomplete paralysis is rated 20 percent disabling.  Moderately severe incomplete paralysis is rated 40 percent disabling.  Severe incomplete paralysis, with marked muscular atrophy, is rated 60 percent disabling.  Complete paralysis of the sciatic nerve, the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost, is rated 80 percent disabling. 

After reviewing the record, the Board finds that a rating in excess of 10 percent for the bilateral lower extremities peripheral neuropathy for the period of appeal from August 19, 2013, and a rating in excess of 20 percent for the period of appeal from June 29, 2016 is not warranted.  

During a December 2013 VA examination of the spine, muscle strength was 5/5 in the bilateral legs for hip flexion, was 4/5 for bilateral ankle plantar flexion and ankle dorsiflexion and right great toe extension and was 3/5 for bilateral knee extension and left great toe extensions.  No atrophy was noted.  Reflexes were assessed as all normal for the bilateral knees and ankles.  Sensory examination was also described as normal throughout.  The examiner did concluded the Veteran had signs and symptoms consisting of complaints of moderate bilateral lower extremity pain and mild numbness and concluded that the Veteran had mild sciatic nerve radiculopathy.  

The Veteran underwent a VA exam in January 2014 which found the Veteran's symptoms associated with his peripheral neuropathy of the bilateral lower extremities and the incomplete paralysis of the sciatic nerve, including pain, paresthesias and/or dysesthesias, and numbness to be mild in nature.  On examination the Veteran had 2/5 muscle strength on knee extension and 4/5 muscle strength on ankle plantar flexion and dorsiflexion.  There was some atrophy at the thigh and gastrocnemius. Reflexes were 1+ at the knees and ankles and sensory examination was normal for the right upper anterior thigh, bilateral thigh/knee, right lower leg and ankle and right foot and toe.  Sensation was decreased at the left upper anterior thigh and absent at the left lower leg/ankle and left foot toes.  There were some trophic changes described as the left lower extremity being hairless and left foot as shiny without hair.  Even after considering these findings, the examiner characterized the Veteran has having mild incomplete paralysis of the bilateral sciatic nerves.  The Veteran's VA treatment records showed no treatment for his neuropathy. 

The Veteran underwent a VA exam in June 2016 which found the Veteran's symptoms associated with his peripheral neuropathy of the bilateral lower extremities and the incomplete paralysis of the sciatic nerve, including pain, paresthesias and/or dysesthesias, and numbness to be moderate in nature.  The Veteran's VA treatment records showed no treatment for his neuropathy.  The Veteran's private medical records show mild symptoms of peripheral neuropathy including intermittent numbness and tingling, and some of the Veteran's private medical records associate his peripheral neuropathy to an unrelated non service-connected condition.

A rating in excess of 10 percent is not warranted for the period of appeal before June 29, 2016 for the bilateral lower extremity neuropathy.  To warrant a higher 20 percent rating under Diagnostic Code 8520, there must be moderate incomplete paralysis.  The evidence above reflects the VA examiner considered the subjective complaints, reviewed the objective findings of sensory, motor and reflex testing and concluded the lower extremity neuropathy to be mild.  Similarly, a rating in excess of 20 is not warranted at any point during the appeal for the bilateral lower extremity neuropathy.  To warrant a higher 40 percent rating under Diagnostic Code 8520, there must be moderately severe incomplete paralysis. As noted above, the June 2016 VA examiner concluded there was moderate incomplete paralysis and the private treatment records support this finding. 

Therefore, the Board finds that the preponderance of the evidence is against the claim and an increased evaluation is denied.

Hearing Loss

The Veteran also seeks a compensable evaluation for his service-connected bilateral hearing loss.

In evaluating service-connected hearing loss, disability ratings are derived from mechanical application of the rating schedule to numeric designations assigned after audiometric evaluations are performed. Lendenmann v. Principi, 3 Vet. App. 345 (1992).  Evaluations of bilateral hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by a controlled speech discrimination test (Maryland CNC) and the average hearing threshold, as measured by puretone audiometric tests at the frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz.  The rating schedule establishes 11 auditory acuity levels designated from Level I, for essentially normal hearing acuity, through level XI for profound deafness.  An examination for hearing impairment for VA purposes must be conducted by a State-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  Examinations will be conducted without the use of hearing aids. 38 C.F.R. § 4.85(a). 

Under 38 C.F.R. § 4.85, Table VI (Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination) is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone average intersect. 38 C.F.R. § 4.85(b).  The puretone threshold average is the sum of the puretone thresholds at 1,000, 2,000, 3,000 and 4,000 Hertz, divided by 4.  This average is used in all cases to determine the Roman numeral designation for hearing impairment. 38 C.F.R. § 4.85(d). 











Continued on next page
Table VI
Numeric designation of hearing impairment based on puretone threshold average and speech discrimination.

% of
discrim-
ination
Puretone Threshold Average

0-41
42-49
50-57
58-65
66-73
74-81
82-89
90-97
98+
92-100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 
68-74
IV
IV
V
V
VI
VI
VII
VII
VII 
60-66
V
V
VI
VI
VII
VII
VIII
VIII
VIII 
52-58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX 
44-50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X 
36-42
VIII
VIII
VIII
IX
IX
IX
X
X
X 
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI 

Alternatively, VA regulations provide that in cases of exceptional hearing loss, when the puretone thresholds at each of the four specified frequencies (1,000, 2,000, 3,000 and 4,000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately. 38 C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) further provide that, when the puretone threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral. Each ear will be evaluated separately.

Table VIA
Numeric designation of hearing impairment based only on puretone threshold average: 

0-41
42-48
49-55
56-62
63-69
70-76
77-83
84-90
91-97
98-104
105+
I
II
III
IV
V
VI
VII
VIII
IX
X
XI

The findings for each ear from either Table VI or Table VIA, are then applied to Table VII (Percentage Evaluations for Hearing Impairment) to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing and the vertical columns the ear having the poor hearing.  The percentage evaluation is located at the point where the rows and column intersect. 38 C.F.R. § 4.85(e). 

Table VII
Percentage evaluation for hearing impairment (diagnostic code 6100)
 
Poorer Ear
XI
100*
 
 
 
 
 
 
 
 
 
 
X
90
80
 
 
 
 
 
 
 
 
 
IX
80
70
60
 
 
 
 
 
 
 
 
VIII
70
60
50
50
 
 
 
 
 
 
 
VII
60
60
50
40
40
 
 
 
 
 
 
VI
50
50
40
40
30
30
 
 
 
 
 
V
40
40
40
30
30
20
20
 
 
 
 
IV
30
30
30
20
20
20
10
10
 
 
 
III
20
20
20
20
20
10
10
10
0
 
 
II
10
10
10
10
10
10
10
0
0
0
 
I
10
10
0
0
0
0
0
0
0
0
0 
 
XI
X
IX
VIII
VII
VI
V
IV
III
II
I

The evidence for consideration in connection with the Veteran's claim for an increased evaluation consists of VA medical records and the reports of VA examinations, along with reports completed by a private audiologist.  

The Veteran was afforded a VA examination in December 2013 to assess the severity of his service-connected hearing loss disability. The results, in puretone thresholds, in decibels, are as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
10
35
65
65
43.75
LEFT
05
65
75
75
55

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of 100 percent in the left ear.

Applying the results to Table VI results in a numeric designation of I in the right ear and I in the left ear.  Under Table VII (38 C.F.R. § 4.85), the numeric designation I of the right ear and I in the left ear requires the assignment of a 0 percent evaluation under Diagnostic Code 6100.  There are no exceptional patterns of hearing impairment which would require separate compensable evaluations pursuant to 38 C.F.R. 4.86.

The Veteran was also afforded a VA examination in December 2016 to assess the severity of his service-connected hearing loss disability.  The results, in puretone thresholds, in decibels, are as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
15
50
60
75
50
LEFT
20
65
70
75
57.5

Speech audiometry revealed speech recognition ability of 94 percent in the right ear and of 94 percent in the left ear.

Applying the results to Table VI results in a numeric designation of I in the right ear and II in the left ear.  Under Table VII (38 C.F.R. § 4.85), the numeric designation I in the left ear and II of the right ear requires the assignment of a 0 percent evaluation under Diagnostic Code 6100.  There are no exceptional patterns of hearing impairment which would require separate compensable evaluations pursuant to 38 C.F.R. 4.86.

As the medical evidence of record does not support a disability rating in excess of 0 percent for the Veteran's service-connected bilateral hearing loss for the period of appeal, the Board must deny the Veteran's claim for an initial compensable evaluation.  

Neither the Veteran nor his representative has raised any other issues with regards to the lower extremity neuropathy or hearing loss, nor have any other issues been reasonably raised by the record. See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER


For the period of appeal from August 19, 2013 to June 29, 2016, a rating in excess of 10 percent rating for bilateral lower extremity peripheral neuropathy is denied.

For the period of appeal from June 29, 2016, a rating in excess of 20 percent rating for bilateral lower extremity peripheral neuropathy is denied.

For the entire period of appeal, entitlement to a compensable evaluation for bilateral hearing loss disability is denied.



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


